DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 6/29/2022.
Claims 15 and 18-19 have been cancelled.  Claims 21-22 are new.  Claims 1-14, 16-17 and 20-22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Previous rejections under 35 USC 112 are withdrawn in response to Applicant’s amendments.  The following is new:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16-17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “and the circumference of the base” in line 9.  It is unclear as recited whether “the base” references the second side of the base or a first side of the base.  Applicant should recite “the circumference of the second side of the base” for proper antecedent basis.
Claim 1 recites “the circumference” in line 10.  It is unclear as recited whether this refers to the base or the cover.  Applicant should recite “the circumference of the second side of the base” for proper antecedent basis.
Claim 21 recites “along all around” in line 3.  It is unclear as recited what “all around” references.  All around the circumference of the second side of the base?   All around the coupling groove?  This is also grammatically awkward, “along all round [an object]” since you do not “fit into…along”.
Claim 22 recites “exposed to outside” in lines 3-4.  It is unclear what “outside” references where Applicant has not defined an inside with respect to any of the claimed elements.  Outside an exterior of the lifter?  Outside a washing machine?  Inside the drum of the washing machine?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porst (DE 3642459 A1) (machine translation attached in prior action).
Re claim 1, Porst discloses a lifter (ref. 2) for a laundry treating apparatus (abstract), the lifter comprising: 
a base (ref. 3) including a first side (ref. 3’) which is configured to be coupled to an inner circumferential surface of a drum (see figs. 2-3); and 
a cover (ref. 7) made of metal (p.2 ¶ 12 “wall part is made of metal), the cover being configured to be coupled to a second side of the base and to protrude away from the inner circumferential surface of a drum when coupled to the base (see figs. 2-3), and including an inner space (interior space between lower portions of ref. 7) to receive a second side of the base (upper side of ref. 3 including interior portions of ref. 8, 8’),
wherein a lower portion (lower portions of ref. 7) of the cover is configured to fit into a circumference of the second side of the base (see annotated figs. 2-3 below showing circumference formed by outer portions of refs. 8, 8’ and portions of ref. 3 adjacent to refs. 6, 6’), and the circumference of the the base is positioned between the inner circumferential surface of the drum and the cover (see figs. 2-3) such that the circumference is exposed out of the cover (see fig. 3 outer portions of ref. 8, 8’ is exposed, also see fig. 2 portions of ref. 3 adjacent refs. 6, 6’ are also exposed relative to cover 7).

    PNG
    media_image1.png
    824
    647
    media_image1.png
    Greyscale

Re claim 22, Porst further discloses wherein the cover is configured to cover and receive the second side of the base in the inner space (interior portions of refs. 8, 8’ and portions of ref. 3 therebetween interior portions of refs. 8, 8’ are received in the inner space of ref. 7), and an upper portion of the cover and an outer circumference of the base are exposed to outside based on the cover and the base are fitted to the drum (see fig. 3 outer portion of refs. 8, 8’ and see fig. 2 outer portion of ref. 3 adjacent 6, 6’, along with upper portion of ref. 7 are exposed to outside of the lifter 2, when installed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 11-14, 16-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached), as applied above, in view of Kim (US 7,827,830 B2) (cited by Applicant).
Re claim 2¸ Porst discloses as shown above, but does not explicitly disclose wherein the base includes a hook at the first side of the base and that protrudes toward the inner circumferential surface of the drum, and wherein the hook is configured to be inserted into a hole provided in the inner circumferential surface of the drum to mount the base to the inner circumferential surface of the drum.  However, Kim discloses it is well-known in the laundry machine art (abstract) to provide the base (ref. 30) includes a hook (ref. 36 see fig. 8) at the first side2 of the base and that protrudes toward the inner circumferential surface of the drum (figs. 2, 8), and wherein the hook is configured to be inserted into a hole (ref. 22 see fig. 5) provided in the inner circumferential surface of the drum to mount the base to the inner circumferential surface of the drum.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the base of Porst to further include a hook for insertion into a hole of the drum, as suggested by Kim, in order to enable easy mounting of the lifter to the drum.
Re claim 3, Porst further discloses wherein the base includes a coupling groove (ref. 8, 8’) having a predetermined depth and is positioned at the second side of the base, and the cover includes a lip (bottom edge ref. 7’, 7’’) that is configured to be received in the coupling groove.
Re claims 11-14 and 16-17¸ Kim further discloses wherein the base includes at least one inlet (fig. 8 region  below ref. 37, generally ref. 37a leading to ref. 34) that is configured to overlap an opening (ref. 47) through the inner circumferential surface of the drum (see fig. 4), wherein the cover (ref. 40) protrudes away from the body to have a streamlined shape and to define an interior space (see fig. 4), wherein the at least one inlet of the base is configured to direct water received via the opening through the inner circumferential surface of the drum to the interior space of the cover (see fig. 4), and wherein the cover includes at least one discharge hole (ref. 47) and is configured to discharge water in the interior space of the cover hole during a rotation of the drum.  It being obvious in the combination to further include the at least one inlet and at least one discharge hole in order to effect flow of water through the lifters for enhanced cleaning; wherein the base includes a plurality of the inlets (see fig. 8, regions separated by ribs 39 satisfy “inlets” in the plurality; see also fig. 4 showing at least two arrow flows through said inlets), and a plurality of ribs (ref. 39) positioned, respectively, between adjacent pairs of the inlets; wherein the ribs extend in a rotational direction of the drum (see fig. 8); wherein the cover includes a plurality of the discharge holes (refs. 47) that are positioned on a surface of the cover facing an axial center of the drum; wherein the at least one inlet of the base is configured to direct water received via the opening through the inner circumferential surface of the drum in a circumferential direction of the drum (see fig. 6 arrows showing fluid flow along line A-A (circumferential direction) of fig. 5); wherein the at least one discharge hole of the cover (see fig. 3 ref. 47) is spaced from the opening through the inner circumferential surface of the drum (see fig. 4) in a circumferential direction of the drum (here, two rows of ref. 47 are spaced in a circumferential direction with respect to the other of ref. 52, 54, as seen in fig. 6 with the flow traveling in a circumferential direction).
Re claim 20, Kim further discloses wherein the base includes a plurality of hooks (ref. 37) at the first side of the base and that protrudes toward the inner circumferential surface of the drum (see figs 8), and wherein the plurality of hooks are configured to be inserted into first portions of a plurality of holes (ref. 22 see fig. 5) provided in the inner circumferential surface of the drum, and then the base is slid in an axial direction of the drum to move the hooks from the first portions of the plurality of holes to second portions of the plurality of holes to mount the base to the drum, the second portions being thinner than the first portions in a circumferential direction of the drum (see fig. 5).
Re claim 21, Porst further discloses wherein the coupling groove is configured to be formed along a circumference of the second side of the base (see fig. 3, refs. 8, 8’ formed along a portion, i.e. two sides, of the circumference of the second side of the base), and the lip is configured to fit into the coupling groove along all around (see fig. 3 lip fits along all around the groove).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached) in view of Kim (US 7,827,830 B2) (cited by Applicant), as applied above, and further in view of Cho et al. (US 2007/0017259 A1) (cited by Applicant).
Re claim 4, Porst/Kim discloses as shown above and Porst or Kim further discloses wherein the cover protrudes away from the body [base] to have a streamlined shape and to define an interior space (Porst see fig. 3; Kim see fig. 4), but does not explicitly disclose a plurality of tabs that protrude along the lip of the cover.  However, Cho discloses it is known in the laundry treatment art (abstract) to provide the cover (ref. 120) includes: a plurality of tabs (ref. 124 see fig. 7a and 8) that protrude along the lip of the cover.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the cover of Porst/Kim to further include a plurality of tab along the lip of the cover, as suggested by Cho, in order to positively secure the cover to the base.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Porst (DE 3642459 A1) (machine translation attached) in view of Kim (US 7,827,830 B2) (cited by Applicant), as applied above, and further in view of Bobed (US 2009/0120139 A1) (cited by Applicant).  
Re claims 6-10, Porst/Kim discloses as shown above but does not explicitly disclose wherein the base includes at least one shield at the first surface of the base, and wherein the at least one shield is configured to cover a portion of the hole in the circumferential surface of the drum when the base is mounted on the circumferential surface of the drum.  However, Bobed discloses it is known in the laundry treatment apparatus art (abstract) to provide the base (ref. 10) includes at least one shield (ref. 12 fig. 2) at the first surface of the base, and wherein the at least one shield is configured to cover a portion of the hole (ref. 4) in the circumferential surface of the drum when the base is mounted on the circumferential surface of the drum (see figs. 1 and 4, ¶ [0017] receptacles 4 covered by protrusion base 12); Re claim 7, wherein the at least one shield is positioned such that when the hook is inserted into a first portion of the hole and then the base is slid in a direction to move the hook from the first portion of the hole to a second portion of the hole to mount the base to the inner circumferential surface of the drum, the at least one shield is positioned to cover the first portion of the hole (see figs. 1-4, ¶ [0017]); Re claim 8, wherein the base includes a plurality of the shields (see fig. 1) that are spaced apart from each other and positioned along a trailing edge of the first20DOCKET NO.: P-1484.04 surface of the base with respect to a rotational direction of the drum (see fig. 1 shields on both sides, so some must satisfy trailing edge with respect to rotational direction of the drum, not to mention most drums rotate in both directions); Re claim 9, wherein the hook has a ring shape (see fig. 2 shape of ref. 5 with surface of ref. 12 forming a partial ring), and is configured to be inserted into the hole of the drum and then slid in a direction (see fig. 3) to concurrently contact the inner circumferential surface and an outer circumferential surface of the drum (expected or obvious to make it a “tight” fit to prevent movement); Re claim 10, wherein the hook has a width that is smaller than a width of the hole of the drum (see fig. 3).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the base of Porst/Kim to further include a shield for covering the hole, as suggested by Bobed, in order to facilitate assembly and provide coupling with minimized gaps (Bobed ¶ [0016]-[0017]).19DOCKET NO.: P-1484.04

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or suggest further comprising a plurality of holes that are formed along the coupling groove, wherein each of the plurality of tabs is configured to be inserted into a corresponding one of the plurality of holes and then bent to couple the base to the cover, in the context of claim 5.

Response to Arguments
Applicant’s arguments filed 6/29/2022 have been fully considered but are not persuasive.
In response to Applicant’s argument as to Porst (Applicant’s arguments at p. 9-11), Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the scope of the claims.  Here, Applicant admits that “the grooves (8, 8’) [outer circumference of which satisfies ‘circumference of the second side of the base’] of the first member (3) [the base] are [[merely]] a feature for inserting and fixing the lower end of the second member (7) [the cover]” (annotation added) and “[[only]] the [[circumference]] of the second member (7) [cover] is inserted into the grooves (8, 8’) [outer circumference of which satisfies ‘circumference of the second side of the  base’] of the first member (3) [the base]”.  The language at issue is simply “wherein a lower portion of the cover is configured to fit into a circumference of the second side of the base”.  Here, as admitted by Applicant, the lower portion of the cover 7 is inserted into the grooves 8, which fully satisfies the limitation as claimed.  Here, the “circumference of the second side of the base” is formed by outer circumference of grooves 8 and portions of ref. 3 adjacent refs. 6 and 6’ to form a generally rectangular circumference, such that the two linear lines forming the lower portion of cover 7 being clearly configured to fit into said circumference of base 3.   Applicant neither claims features of the lower portion of the cover (or it’s shape) nor claims any features of the “a circumference of the second side of the base”.
For clarity, Examiner has annotated figures 2 and 3 showing how the lower portion of cover 7 fits into said circumference.

    PNG
    media_image1.png
    824
    647
    media_image1.png
    Greyscale

In response to Applicant’s arguments as to “[the cover] including an inner space to receive a second side of the base”, Examiner respectfully disagrees.  Applicant’s arguments are not commensurate with the scope of the claims.  Applicant has not defined “a second side of the base” in a manner that overcomes the interior portions of grooves 8, 8’ that clearly are received within the interior space of cover 7.  Applicant is reminded the claims are open-ended, so long as a portion of the second side of the base is received within the inner space, the limitation is satisfied.  This is also in line with Applicant’s own invention having a groove in which only the interior portion of the groove is received within the cover.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711